The opinion of the court was delivered by'
Strong, J.
The record does not present to us the question whether an attorney at law has authority to bind his/ client by stating a case for the judgment of the court. If it did, we should perhaps find it difficult to distinguish between such a power and his right to call witnesses or refuse to call them on the trial of an issue of fact, his power to demur to evidence, or to confess judg*90meat. These powers are confessedly his. But the only question for us is whether, on the case as stated, the court érred in giving judgment for the plaintiffs. The important facts as agreed upon are, that one Goss had a contract with Langdon & Diven to cut saw-logs for them on their land for a stipulated price per thousand feet. Afterwards Goss gave a sub-contract to the plaintiffs below, by which they undertook to cut a part of these logs. Whitcomb & Sons, the defendants, were agents of Langdon & Diven, and were furnished with money or means to pay for the work done as it progressed. The sub-contractors meeting with some real or supposed difficulty in obtaining payment from the defendants, a new arrangement was made between the three parties, Goss, the plaintiffs and the defendants, by which it was agreed that the plaintiffs should go on with their work, that the defendants should pay them according to the rate fixed in their sub-contract, except so far as Goss himself might pay them, and reserve the amount paid by them out of the sum coming to Goss under his contract with Langdon & Diven. The plaintiffs then went on with the work, and there is an unpaid balance due them of $288.10, with interest from March 15th 1861. On this state of facts judgment for the plaintiffs was inevitable. The new contract was made by them with the defendants personally, and not with them as agents of Langdon & Diven. Nothing in the case shows that the plaintiffs undertook to work for Langdon & Diven, but they prosecuted their work in fulfilment of their new engagement with Whitcomb & Sons. It is noticeable that the contract of the defendants was not to pay out of money furnished by their principal. They were to be reimbursed with that money, but they did not limit their obligation to pay by any mention of the fund to be used for such a purpose. And if they had thus limited it, the case stated finds they had funds in hand to pay as the work progressed furnished to them by Langdon & Diven. It is said this means money furnished for the Goss job. Admit it. The work of the plaintiffs was a part of the Goss job.
It is said the Statute of Erauds was in the way of the plaintiffs’ recovery, but the undertaking of the defendants was an original one. The debt had become their own.
The judgment is affirmed.